 

Exhibit 10.24

Resideo Supplemental Pension Plan

(Effective October 29, 2018)

Article I - Purpose

Effective October 29, 2018, Resideo Technologies, Inc. adopted the Resideo
Supplemental Pension Plan (the “Plan”) to provide certain pension benefits as
required by the terms of the spinoff of the Homes and ADI Distribution
businesses from Honeywell International Inc.

The purpose of the Plan is to provide Active and Inactive Participants and their
joint annuitants and beneficiaries under the Pension Plan with the amount of
retirement income that is not provided under the Pension Plan because the
Participant deferred compensation under one or more nonqualified deferred
compensation plans of Resideo Technologies, Inc. by reason of the limits imposed
by Section 415 and 401(a)(17) of the Code. The Plan is also intended to cover
any contractual obligation Resideo has to pay pension benefits that cannot be
provided under the provisions of the Pension Plan.

The provisions of this Plan are generally applicable only to Active Participants
and Inactive Participants who participated in the Honeywell Retirement Earnings
Plan immediately prior to October 29, 2018, are employed by Resideo or an
Affiliate on or after October 29, 2018, and had their Honeywell Retirement
Earnings Plan Accrued Pension Benefit transferred to the Resideo Pension Plan as
of October 29, 2018.  Except as otherwise provided in a retroactively effective
provision of this Plan or required by law, the pension benefit amount,
distribution options, and death benefits for any person who was a Terminated
Participant as of October 29, 2018 shall be determined by the relevant Honeywell
Supplemental Pension Plan in effect as of his termination of service, death or
disability, as applicable, with the Honeywell Group before October 29, 2018.

Except to the extent otherwise indicated, and to the extent otherwise
inappropriate, the Pension Plan and the provisions thereof are hereby
incorporated by reference.

Article II - Definitions

2.1Accrued Pension Benefit - means the amount of retirement income payable under
the Pension Plan to or with respect to a Participant at the date required by
this Plan.

2.2Actuarial Equivalent or Actuarially Equivalent – means, except as otherwise
provided in the Plan, a benefit having the same actuarial value as the benefit
it replaces, determined using the same assumptions and methods as are used for
determining actuarial equivalency benefit under the Pension Plan.

2.3Board of Directors - means the Board of Directors of Resideo Technologies,
Inc.

2.4Code - means the Internal Revenue Code of 1986, as amended from time to time.

2.5Committee - means the Compensation Committee of Resideo Technologies, Inc.

 

--------------------------------------------------------------------------------

 

2.6Deferral Plan - means a salary or incentive compensation deferral plan that
may be sponsored by Resideo Technologies, Inc. on or after October 29, 2018, as
the same may be amended from time to time.

2.7Earliest Retirement Date – means the earliest date as of which the
Participant would be eligible to commence the receipt of his Pension Plan
benefit, whether or not he elects to commence receipt of such Pension Plan
benefit as of such date.

2.8Resideo- means Resideo Technologies, Inc., a Delaware corporation and its
Affiliates.

2.9Incentive Plan - means the Resideo Incentive Compensation Plan for Executive
Employees, and all successor plans.

2.10Pension Plan - means the Resideo Pension Plan other than the portion of the
Resideo Pension Plan providing benefits to Participants under the Pittway
formula (Supplement A), union Participants under the Pension Equity formula
(Supplement C), and Participants under the Honeywell Pension Plan Part A (unit
benefit formula) (Supplement H) and Part B (cash balance formula) (Supplement
I), and (iii) the [AlliedSignal Pension Plan for Contractual Obligations].

2.11Plan - means the Resideo Supplemental Pension Plan.

2.12Separation from Service Date – means the date on which the Participant’s
separation from service with Resideo and its Affiliates occurs within the
meaning of Section 409A of the Code.   A Participant’s Separation from Service
Date occurs when the facts and circumstances indicate that Resideo and the
Participant reasonably anticipate that no further services will be performed
after a certain date or that the level of services the Participant will perform
after such date will permanently decrease to no more than 20% of the average
level of services performed over the immediately preceding 36-month period (or,
if shorter, the entire period of the Participant’s employment by Resideo and its
Affiliates).

2.13Specified Employee – means any Participant who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Vice President, Compensation and Benefits or his delegate), is a specified
employee under Section 409A of the Code, as determined by the Vice President,
Compensation and Benefits or his delegate, which determination of “specified
employees” and identification date shall be made by the Vice President,
Compensation and Benefits or his delegate in accordance with the provisions of
Sections 416(i) and 409A of the Code and the regulations issued thereunder.

2.14Supplemental Benefit - means the excess, if any, of (i) the retirement
income payable to or with respect to a Participant under the Pension Plan that
would have been accrued by the Participant (1) had the amount of deferred
compensation awards under the Incentive Plan been compensation included for
calculating benefits under the Pension Plan in the year the award would
otherwise have been earned or payable as recognized by the Pension Plan, (2) had
Participant-deferred contributions to the Supplemental Savings Plan been
compensation included for calculating benefits under the Pension Plan in the
year the compensation would otherwise have been earned or payable as recognized
by the Pension Plan, (3) had the portion of base annual salary and incentive
awards deferred by a Participant

 

--------------------------------------------------------------------------------

 

under the terms of the Deferral Plan, been compensation included for calculating
benefits under the Pension Plan in the year the compensation would otherwise
have been earned or payable as recognized by the Pension Plan, (4) had the
limits of Code Section 415 and 401(a)(17) not been incorporated in the Pension
Plan, and (5) had the Participant met all the requirements for a benefit from
the Pension Plan with respect to all other pension benefits which Resideo has
become contractually obligated to pay to the Participant, over (ii) the
Participant's Accrued Pension Benefit.  A Participant’s Supplemental Benefit
shall include an estimate of any compensation or service that is required to be
taken into account under the Pension Plan after the Participant receives payment
of his Supplemental Benefit.

Notwithstanding the foregoing, in no event does this definition require the
inclusion of deferred compensation, Participant-deferred contributions, base
annual salary and incentive awards in a year when such amounts would not have
been included under the Participant’s applicable formula under the Pension
Plan.  

2.15Supplemental Savings Plans – means a supplemental savings plan that may be
sponsored by Resideo Technologies, Inc. on or after October 29, 2018, as the
same may be amended from time to time.

Article III - Participation

Participation in the Plan shall be limited to:

(a)those Active and Inactive Participants in the Pension Plan (and their joint
annuitants and beneficiaries) who, as a result of having deferred an award under
an Incentive Plan or compensation under a Supplemental Savings Plan or a
Deferral Plan, receive or shall receive a lesser amount under the Pension Plan
than would otherwise be paid or payable in the absence of such deferral;

(b)those Active and Inactive Participants in the Pension Plan (and their joint
annuitants and beneficiaries) who as a result of the limitations contained in
Code Sections 415 or 401(a)(17) receive or will receive a lesser amount under
the Pension Plan than would otherwise be paid or payable in the absence of such
limitations; and

(c)any Employee who has entered into a contractual agreement with Resideo under
which Resideo shall, after the termination of employment of the Employee,
provide a benefit in the form of a life annuity for the Employee (and the
Employee's joint annuitant or beneficiary) as provided under the terms of the
contractual agreement.

Article IV - Supplemental Benefit

4.01Payment of Supplemental Benefit

(a)Supplemental Benefits shall be payable directly to the Participant, or such
Participant's joint annuitant or beneficiary, as applicable, from the general
assets of Resideo and Resideo shall not be under any obligation to set aside any
funds or other assets for the payment of the Supplemental Benefits under this
Plan. Resideo may, in its sole discretion, establish funds for payment of these
Supplemental Benefits. However, any and all such funds shall remain assets of
Resideo and subject to the claims of creditors of the corporation. Such funds,
if any, shall not be deemed to be assets of this Plan.

 

--------------------------------------------------------------------------------

 

Notwithstanding the preceding paragraph, the Committee is authorized (but not
required) to cause Resideo (or any successor thereto) to fund all or a part of
the Supplemental Benefits for such Participant or Participants as it may select
in its sole discretion from time to time.  The amount of such funded
Supplemental Benefits shall not be assets of Resideo and shall not be subject to
the claims of creditors of Resideo. Such Participants, if any, and the amount of
any funded Supplemental Benefits shall be designated in an appendix to this Plan
and the Supplemental Benefits of any Participant not designated in a Plan
appendix or the portion of any Supplemental Benefit not funded as designated in
a Plan appendix shall not be so funded and shall remain subject to the
provisions of the preceding paragraph of this Section 4.01(a). A Participant
designated on a Plan appendix who is married on the date any funded Supplemental
Benefits commence under Section 4.01(b) must obtain the written consent of the
Participant's spouse in the form and manner prescribed by the Committee to the
election of any form of payment of such funded Supplemental Benefits other than
a 50% joint and survivor annuity with the Participant's spouse designated as the
joint annuitant. The Committee is authorized to select, appoint and remove
trustees or other entities or individuals, to enter into, amend and terminate
trust or other agreements, to create trust or other secured funds, to cause
Resideo to make contributions to such funds in such amounts as the Committee may
determine from time to time and to take all other actions that it may determine
to be necessary or helpful in implementing the funding, including providing for
the payment of Supplemental Benefits in accordance with applicable law.

(b)The following rules shall be used in determining the time and form of payment
for a Participant’s Supplemental Benefit:

(1)Except as otherwise provided in this paragraph (b), the Actuarial Equivalent
value of a Participant’s Supplemental Benefit shall be paid in a single lump sum
payment as of the first day of the month following 105 days after the later of
the Participant’s Separation from Service Date or Earliest Retirement Date.  For
purposes of this clause (1), the Earliest Retirement Date of a Participant who
participates in the REP Formula of the Pension Plan shall be his Separation from
Service Date.

(2)A Participant who was provided a payment election for his Supplemental
Benefit under the Honeywell Supplemental Pension Plan prior to January 1, 2009
other than a Participant described in clause (3) and who elected an annuity as
his payment form shall, prior to his benefit commencement date, be entitled to
elect from among the Actuarially Equivalent annuity forms of payment available
to the Participant under the Pension Plan other than annuity forms with a level
income option.  Such payments will begin as of the first day of the month
following 105 days after the later of the Participant’s Separation from Service
Date or Earliest Retirement Date.  If a Participant fails to elect an annuity
payment form by the required date, his Supplemental Benefit shall be paid in a
single life annuity if he is unmarried on his benefit commencement date or in a
joint and 50% survivor annuity, with his opposite sex spouse on his benefit
commencement date as his contingent annuitant, if he is married on his benefit
commencement date.

 

--------------------------------------------------------------------------------

 

(3)A Participant who is entitled to disability pension benefits under the
Pension Plan that qualify as “ancillary benefits” shall continue to receive such
benefits as required by the Pension Plan as long as the Participant satisfies
the conditions applicable to such benefits.  The Actuarial Equivalent value of
such Participant’s Supplemental Benefit at retirement shall be paid as of the
first day of the month following 105 days after the latest date the ancillary
disability pension benefits could be paid, whether or not the ancillary
disability pension benefits continue to be paid to such date.  The form of
payment shall be determined in accordance with clause (1) or (2) as applicable.

(c)A Participant’s Supplemental Benefit shall include an estimate of any service
or compensation (such as during a severance period or Retirement Bridge Leave)
following the Participant’s benefit commencement date that is required to be
taken into account in calculating a Participant’s Supplemental Benefit.  In no
event shall Resideo be required to recalculate or otherwise true up the
Supplemental Benefit actually paid.

(d)Except as otherwise provided on Appendix A in relation to Supplemental
Benefits accrued under the Honeywell Retirement Benefit Plan formula (Supplement
B), for the purpose of determining the Actuarial Equivalent present value of a
Participant's accrued Supplemental Benefit, the "Applicable Mortality Table" and
the "Applicable Interest Rate" shall be used, as defined below.

 

(1)The "Applicable Mortality Table" means the mortality table prescribed by the
Secretary of the Treasury pursuant to Code Section 417(e). Such table shall be
based on the prevailing commissioners' standard table (described in Code Section
807(d)(5)(A)) used to determine reserves for group annuity contracts issued on
the date as of which the present value is being determined (without regard to
any other subparagraph of Code Section 807(d)(5)).

 

(2)The "Applicable Interest Rate" means the average annual rate of interest on
30-year Treasury securities determined as of the third calendar month preceding
the month during which the benefit commencement occurs.

(e)If a Supplemental Benefit becomes payable and the relevant Pension Plan or
agreement is terminated in accordance with its terms, then the Participant shall
have a right to only the Supplemental Benefit accrued to the date of termination
of the relevant Pension Plan or agreement. In such event, Resideo shall remain
liable for the payment of the Supplemental Benefit and payment shall be made at
such times and in such manner as provided in this Section 4.01.

 

--------------------------------------------------------------------------------

 

(f)Except to the extent that a Participant's Supplemental Benefit is funded as
described in Section 4.01(a), the rights and interest of any Participant, joint
annuitant, or beneficiary to a Supplemental Benefit under this Plan shall be the
same as any other unsecured creditor of Resideo (or any successor thereto). In
the event of any bankruptcy proceeding by or against Resideo, a Participant,
joint annuitant or beneficiary shall be entitled to prove a claim for any unpaid
portion of the benefit provided by the Plan.

(g)No person shall have a right to acceleration of any payment under the Plan.
No person shall be entitled to anticipate such benefit by assignment, pledge or
transfer in any form or manner prior to actual or constructive receipt of
payment.

(h)Notwithstanding any provision of this Section 4.01 to the contrary, if a
Participant is a Specified Employee at his Separation from Service Date and
payment under this Section 4.01 is required to be made or commence within the
6-month period following his Separation from Service Date, such payment shall be
delayed if it is to be made in a single lump sum payment or accumulated if it is
to be made in an annuity until the earlier of the first day of the seventh month
following the Separation from Service Date or the first day of the month
following the Participant’s death, with no interest or earnings accruing on the
delayed payments.

4.02Death Benefits

(a)If a Participant receives his Supplemental Benefit in a single lump sum
payment, no Supplemental Benefit shall be paid to his surviving spouse or
beneficiary following his death.

(b)If a Participant elects to receive his Supplemental Benefit in an annuity
that provides a survivor annuity or death benefit, the Participant’s surviving
spouse or beneficiary, as applicable, shall receive the applicable survivor
benefit or death benefit following the Participant’s death.

(c)If a Participant dies before he receives his Supplemental Benefit, his
surviving spouse or beneficiary shall receive the Actuarial Equivalent value of
any pre-retirement surviving spouse benefits or death benefits provided by the
Pension Plan (1) in the form of the annuity required by the Pension Plan if the
Participant elected to receive his Supplemental Benefits in an annuity, or (2)
in all other cases, in the form of a single lump sum payment.  Such payment will
be paid or begin to be paid as of the first day of the month following 105 days
after the later of the Participant’s death or the date that would have been the
Participant’s Earliest Retirement Date.

Article V - Administration

5.01Plan Administrator - The Vice President, Compensation & Benefits shall be
the Plan Administrator and shall serve without compensation. The Plan
Administrator shall keep such records as necessary for the proper administration
of the Plan and shall report to the Committee at such time or times as the
Committee shall designate.

 

--------------------------------------------------------------------------------

 

5.02Benefit Determination - The Plan Administrator shall determine the amount
and timing of any benefit paid under the Plan. The Plan Administrator shall rely
on the records of Resideo in determining any Participant's eligibility for and
amount of benefit under the Plan. In the event that the Plan Administrator's
reliance on the records of Resideo causes a benefit to be over or under paid,
the Plan Administrator shall adjust future payments to be increased or decreased
as required. If such future payments are insufficient to recover any overpayment
to a Participant, the Plan Administrator shall withhold any payments then due a
Participant and take any action deemed appropriate to recover the balance of the
overpayment.

5.03Benefit Appeals - The Plan Administrator shall establish an appeals
procedure as defined by U.S. Department of Labor regulations. Such procedures
will provide that the Participant has sixty (60) days upon receipt of any
benefits or denial of benefits to file an appeal with the Plan Administrator.
The Plan Administrator must respond within sixty (60) days of receiving the
appeal, in writing, specifically identifying those Plan provisions on which the
benefit denial was based and indicating what information the Participant must
supply in order to perfect a claim for benefits.

5.04Nonduplication of Benefits - To avoid the duplication of benefits, the
amount of any similar benefits under this Plan shall be offset and reduced by
the amount of any similar benefit provided the Participant under other
supplemental pension plans sponsored by Resideo or its Affiliates for which the
Participant may be eligible, provided however that payment under all plans shall
begin at the same time and in the same form of payment.

5.05Compliance with Section 409A of the Code – The Plan is intended to comply
with the applicable requirements of Section 409A of the Code, and will be
administered in accordance with Section 409A of the Code to the extent that
Section 409A of the Code applies to the Plan.  Notwithstanding any provision of
the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Section 409A of the Code.  If any
payment or benefit cannot be provided or made at the time specified herein
without incurring penalties under Code section 409A, then such benefit or
payment will be provided in full at the earliest time thereafter when such
penalties will not be imposed.  To the extent that any provision of the Plan
would cause a conflict with the applicable requirements of Section 409A of the
Code, or would cause the administration of the Plan to fail to satisfy the
applicable requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law.

Article VI - Amendment and Termination

6.01Plan Amendments – Resideo reserves the right to amend the Plan from time to
time. The Plan may be amended by the Committee; provided however, that no
amendment shall reduce any benefit being paid or then payable to a Participant.
Further, no amendment shall reduce the benefits provided by the Plan to
Participants or alter in any manner the rights of the Participants to benefits
provided under this Plan.

6.02Plan Termination – Resideo reserves the right to terminate the Plan.
However, such termination shall not adversely affect the rights of Participants.




 

--------------------------------------------------------------------------------

 

APPENDIX A

The lump sum of Supplemental Benefits accrued under the Honeywell Retirement
Benefit Plan formula (Supplement B) shall be the present value of the
Participant’s Supplemental Benefit or remaining benefit as of the date the Plan
is terminated using the following interest rate and mortality assumptions:

Interest: 8 1/2% per annum discount rate

Mortality: 1983 Group Annuity Mortality Table for Healthy Males

 

 